Citation Nr: 1811504	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-02 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether vacatur of a May 2017 decision of the Board of Veterans' Appeals decision that denied the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985, and February 2003 to February 2004, to include service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In June 2017, the Veteran's representative filed a Motion for Reconsideration of the Board's May 2017 decision on the basis that the Board did not consider a November 2016 private physician's opinion.

2.  Due process requires that the Board vacate the portion of the May 2017 decision which denied service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

[The claim for service connection for a heart condition, residual of a myocardial infraction, which was granted in the May 2017 Board decision, shall remain undisturbed.]


CONCLUSIONS OF LAW

1.  The criteria for vacating the portion of the May 2017 Board decision which denied service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder are met. 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.904 (2017).

2.  Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to whether his acquired psychiatric disorder, to include PTSD and major depressive disorder was incurred during active duty.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law. 38 U.S.C. § 7104 (a) (West 2012); 38 C.F.R. § 20.904 (2017).

A May 2017 Board decision, in pertinent part, denied the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

In June 2017, the Veteran's representative filed a Motion for Reconsideration of the Board's decision on these issues on the basis that the Board did not consider November 2016 correspondence containing a private opinion from Dr. H.H.G.  The Board finds that the failure to consider the opinion by Dr. H.H.G. constitutes a denial of the Veteran's due process.

Accordingly, the May 2017 Board decision which denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, must be vacated.

Service Connection for an Acquired Psychiatric Disorder

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran seeks service connection for acquired psychiatric disorder, to include PTSD and major depressive disorder, which he asserts was caused by his deployment to Iraq during his second period of active service from February 2003 to February 2004.

In this case, the Veteran was deployed to Tahllil Air Force Base (AFB) from April 2003 to May 2003, and Kirkuk AFB from July 2003 to September 2003, and his February 2012 statement in his Form 9 asserts that he was under constant threat of enemy fire while stationed at Kirkuk AFB.  While the Veteran stated in various other accounts that he did not feel that he was in danger, overall the circumstances of his service fall under the relaxed standards of 38 C.F.R. § 3.304(f)(3) and thus the in-service element of the claim is deemed established.  However, the Veteran's service treatment records reveal no diagnosis of, or treatment for, PTSD or any mental health condition, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records.  Indeed, a PTSD screen in September 2011 was negative.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, still for consideration is whether service connection may be warranted for any other acquired psychiatric disability.  Review of the record, reveals that the Veteran was diagnosed with major depressive disorder in a November 2013 VA examination.  The Veteran was also diagnosed with alcohol use disorder in his April 2016 VA examination.  Therefore, the Board finds that the first requirement for establishing service connection, a current disability, has been met.  The question now becomes whether such disorders are related to service.

The Veteran's service treatment records are absent any psychological treatment or complaint.  In a September 2003 post-deployment health assessment, the Veteran answered several questions designed to assess whether he was suffering from any psychological conditions in the negative, including questions specifically pertaining to depression and PTSD.  3/15/2012 STR-Medical.

The absence of in-service evidence of a disability, however, is not always fatal to a service connection claim (See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)), and the Board now turns to competing medical opinions that address this question.  

The Veteran was afforded a VA psychological examination for his claim in November 2013.  While the examiner ruled out a diagnosis of PTSD, a diagnosis of major depressive disorder (MDD) was confirmed.  The examiner indicated that MDD had its onset upon his return from deployment.  11/7/2013 VA Examination.

The Veteran was afforded another VA examination in March 2016.  The examiner reviewed the claims file and previous examinations and opined that the Veteran's disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness, on the basis that the Veteran had no history of a mental health diagnosis or treatment prior to his military service, and that the Veteran reported that his social functioning changed only after returning from deployment.  The Veteran reported that his symptoms first emerged shortly after returning from deployment and while still in-service.  He indicated that he was hesitant to seek treatment due to the adverse impact that it may have posed on his ability to remain in the military.  He also began drinking heavily after his return from deployment and the examiner noted that this may have served to mask his mental health symptoms. 3/9/2016 C&P Examination. 

In another VA examination in April 2016, an examiner opined that the Veteran's major depressive disorder is less likely than not incurred in or caused by active service given the absence of information suggesting the onset of depression during active service other than the Veteran's self-report.  4/29/2016 C&P Examination, at 26.

In November 2016, the Veteran's brother and sister both wrote letters indicating that his demeanor changed while he was in-service.  They described that he was reserved and quick to anger.  His brother also wrote that his alcohol use also increased.  11/16/2016 Other, at 20-21.

The Veteran submitted a Disability Benefits Questionnaire for mental disorder from Dr. H.H.G.  The doctor confirmed his diagnosis of MDD and alcohol use disorder.  Dr. H.H.G. opined that based on an in-person interview, review of the his siblings letters documenting his changed demeanor, and a review of the claims folder, the Veteran's MDD and alcohol use disorder more likely than not began in military service, continued uninterrupted to the present and are aggravated by his heart condition.  Dr. H.H.G. also supported her opinion with article citations from medical journals.  11/16/2016 Other, 23-31.

While, the record suggests that there is a question as to when the Veteran's MDD manifested, the Board recognizes his lay statements, as well as the positive nexus opinion of his private doctor, resolves all doubt in his favor, and finds that the Veteran's MDD began upon his return from deployment while he was still in-service.  Accordingly, service connection for an acquired psychiatric disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

The Board's May 2017 decision, which denied service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is vacated.

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


